         Case 1:19-cr-00462-KPF Document 61 Filed 11/19/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                          X


UNITED STATES OF AMERICA
                                               CONSENT PRELIMINARY ORDER
             - v. -                            OF FORFEITURE/
                                               MONEY JUDGMENT
ALADE KAZEEM SODIQ,
    a/k/a "Eluku,"                             S2 19 Cr. 462    (KPF)

                         Defendant.

                          -------x


             WHEREAS, on or about June 25, 2019,        ALADE KAZEEM SODIQ,

a/k/a "Eluku" (the "defendant"), among others, was charged in five

counts of a nine-count Superseding Indictment, S2 19 Cr. 462 (KPF)

(the     "Indictment"),    with   wire   and   bank   fraud   conspiracy,     in

violation of Title 18,        United States Code,      Section 1349       (Count

One); aggravated identity theft, in violation of Title 18, United

States Code, Sections 1028A and 2 (Count Two); conspiracy to commit

money laundering,       in violation of Title 18,      United States Code,

Section 1956(h)       (Counts Three and Eight); and money laundering, in

violation of Title 18,        United States Code,      Section 1956      (Count

Nine);

             WHEREAS, the Indictment included a forfeiture allegation

as to Count Eight of the Indictment,            seeking forfeiture to the

United States, pursuant to Title 18, United States Code, Section

982(a) (1), of any and all property, real or personal, involved in

the    offense alleged in Count Eight of the           Indictment,      and any

property traceable to such property;
      Case 1:19-cr-00462-KPF Document 61 Filed 11/19/20 Page 2 of 5




           WHEREAS,    on or about November 18,        2020,   the defendant

pled guilty to Count Eight of the Indictment, pursuant to a plea

agreement with the Government, wherein the defendant admitted the

forfeiture allegation with respect to Count Eight of the Indictment

and agreed to forfeit, pursuant to Title 18, United States Code,

Section 982(a) (1), a sum of money equal to $23,385 in United States

currency, representing property involved in the offense charged in

Count Eight of the Indictment;

           WHEREAS, the defendant consents to the entry of a money

judgment   in   the   amount   of   $23,385   in   United   States   currency

representing the amount of property involved in the offense charged

in Count Eight of the Indictment; and

            WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant,        the property involved in the

offense charged in Count Eight of the Indictment cannot be located

upon the exercise of due diligence.

           IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Audrey Strauss, Acting

United States Attorney; Assistant United States Attorney, Jonathan

E. Rebold of counsel; and the defendant, and his counsel, Inga L.

Parsons, Esq., that:

           1.    As a result of the offense charged in Count Eight

of the Indictment,     to which the defendant pled guilty,           a money
        Case 1:19-cr-00462-KPF Document 61 Filed 11/19/20 Page 3 of 5




judgment in the amount of $23,385 in United States currency (the

"Money Judgment"), representing the amount of property involved in

the offense charged in Count Eight of the Indictment,                               shall be

entered against the defendant.

              2.      Pursuant to Rule 32.2(b) (4) of the Federal Rules of

Criminal       Procedure,        this         Consent         Preliminary        Order      of

Forfeiture/Money Judgment              is    final       as   to    the    defendant,    ALADE

KAZEEM SODIQ,         and shall be deemed part of the sentence of the

defendant,         and shall be included in the judgment of conviction

therewith.

              3.      All   payments        on    the    outstanding        money   judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to the United States Marshals Service,

and delivered by mail to               the United States Attorney's                  Office,

Southern      District      of   New        York,    Attn:         Money    Laundering    and

Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,

New York, New York 10007 and shall indicate the defendant's name

and case number.

              4.      The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,   and    the     United    States          shall   have      clear    title   to   such

forfeited property.
       Case 1:19-cr-00462-KPF Document 61 Filed 11/19/20 Page 4 of 5




            5.      Pursuant to Title 21,              United States Code,           Section

853 (p),   the    United States        is    authorized to          seek   forfeiture     of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

            6.      Pursuant to Rule 32. 2 (b) ( 3) of the Federal Rules of

Criminal    Procedure,        the     United       States     Attorney's        Office    is

authorized to conduct any discovery needed to identify, locate or

dispose     of      forfeitable            property,         including       depositions,

interrogatories,          requests    for    production        of   documents     and    the

issuance of subpoenas.

            7.      The Court shall retain jurisdiction to enforce this

Consent    Preliminary Order          of Forfeiture/Money             Judgment,      and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

            8.      The     Clerk     of     the     Court     shall       forward    three

certified        copies     of      this     Consent         Preliminary        Order     of

Forfeiture/Money          Judgment    ,to   Assistant        United    States     Attorney

Alexander    J.     Wilson,      Co-Chief       of     the    Money    Laundering        and

Transnational Criminal Enterprises Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.
        Case 1:19-cr-00462-KPF Document 61 Filed 11/19/20 Page 5 of 5




            9.    The   signature   page   of   this   Consent   Preliminary

Order of Forfeiture/Money Judgment may be executed i n one or . more

counterparts , each of which will be deemed an original but all of

which together will constitute one and the same instrument .

AGREED AND CONSENTED TO :

AUDREY STRAUSS
Acting Un i ted States Attorney for the
Southern District of ?


By:J~/ fss i stant United States Attorney
                                                       (H/4o
                                                       DA'.TE
                                                                 J-c)


       One St . Andrew ' s Plaza
       New York , NY 10007
        (212)637 - 2512

ALADE KAZEEM SODIQ



By :
       ALADE KAZEEM SODIQ                              DATE

                         0
                                                       DATE
       Attorney for Defendant
       Law Office of Inga L . Parsons
       5 Bessom Street , No. 234
       Marblehead, MA 01945

SO ORDERED :

  ~ ()ldl fiwl.
HONORABLE KATHERINE POLK FAILLA
UNITED STATES DISTRICT JUDGE
